         Case 6:20-cv-00659-ADA Document 1 Filed 07/22/20 Page 1 of 12


                                                                                                                              FILED
                                                                                                                       JUL22 2020
                                                                                                                CLERK.
                                                                                                                         U.S.
                                                                                                               WESTERN        OS1RCT
                                                                                                                            DS1RCT CLERK
                                                                                                                                 OEXAS
                                                                                                                                  EPUTY




                                                                                                   2O65
                                                                          4

                                                                          4-




                             '




                                                                                   s               4t
              -1

                         -
                                 -




                                 -.p2)'
                                                     k
                                                                  -                      ..

                                                                                                                ,'.'


                   '..

                         t
                                      ci. b
                                                                      v1                  cc

                                          et

                                                                               -




    LF y 4J                                    A/                                                              t3      1?

              s'                               -.
                                                    cp-

.çç31ø                                         tD



                                                                 ö                            --   ,,.
                                               'r'   J
     .                       tt-                               (...
                                                                      '
                                                                                       a-"'
                                                                                                                         ..
                                                          "J                                       ;()t   '.




                     u               u'5
                                                                      '
                                                                                                                         ;
                Case 6:20-cv-00659-ADA Document 1 Filed 07/22/20 Page 2 of 12



         4.      thth Plaintiffs aiAr         ttit defaxent           ujy ds,isI a         scki         to defraxi ard
 cbtaix        nxy        utarizily false ax!        fht          ete             sentatiais ax! lzutea,                   zn
 cfext Saiiy uib.*Ly                        uitt&t     faLt.     uz      to use its IP1A n                to txx     tci
 with ixtent to            fr4 cliats,

                                                 11.   JUULICXt4 & V.E


         5.     bs is a civil atitm aLtizJ 1s 2                   U.S.C. §   i3(a)(1),             Lyix    u       Jai of
 1cse          kie a atstantial   t of t ats                           rise to this atisx oocurd),                  xant        to
 tte          fit-ot-iws thtz.ixa.


         6.   Jii is a citizen of Ariz ax! P]aiztiff Jth
                 Plaintiff                                                                         is   a citizen of
1aiisia. !faxt Saxiy is a xniy inzrataL uir t          of                        J                ws with its       pix[
pa.e of         bss in          cas   axi               Sathz    is   a citizen of   4lexas.     1h a1int in
citLu.sy    c1a of U                  am cc            of $75,(XD,       tusive of interest ax! cost specifial t
23 U.S.C. § 1.



                                                        in..   $cLthS


         7.     k1ertiff, Arthr       Jaádz,           mw nsi, ax! at all        tii.es   uaterial      bain         sidsi,
in   t        city of Bcaiix, State of IcLzcria, at 540 £.                 ita            4L# 2034,
                                                                                  St..,                        taáx, AZ



     8.         k'iaintiff, T!o-QinieLtta      Jthm,      Cb at4 r      r4iij,   ad at. ati tas rnstal henaui
               in   tt   State of lcwaiana at 1571               Irj,                       ai.a   7L3.

     9.         Difax.t Saxj is        u, ad at all th            watadsi.   rin,        a cerf.thal       I4L aty,
othiae ckaxiLxi es a 'alk-W ret,il                      travel            dxin   bsis in the state of
with its mthmiaL otfira           in Wo,       I, at       120& N. 340 1xop,         o    X 7670S.

     10.             arIent Sairhez,        s ax! at all thres aatLini txereln an         epe             of   <axlait
  dy      ad reskd in        tha City of Wso, Te'as at 44) 1eerly £ciw,                   xxi,   'ias     ?E111.
              Case 6:20-cv-00659-ADA Document 1 Filed 07/22/20 Page 3 of 12




                                                            IV.    *i'


A. HAiN11LF JItL<i1b'                crs



     U.        In      '   2UL9,    Hdntift Jet*InS caitat          I   dfeatt S-cha,          tii.e atir   within tha

wxse ad                    oL   t    aiiat, tpkd &                    UaL at with             efathiStIy, to     book a

                                                Y 1     4)4)



      12.           Jdns ad daxJt Sathz k1 a utua1 iutaUx& that startir
                ?1antiff                                                                                            In

ttty 4)19,    J*In     w y a Init1 xit. of $1W.O() to sz a ttrvatiat x
with a total Lx)abe of ,4Q,9O, du n full ip Hth 2, 2).



      13.      Qi   tLy 29,4)19,         Jans      iI          iant   &ithz   $IC).00 to      sxe the (LS
     jvation,       an.1              id     with a bood          flter(8HFM51)   ad roan mater tfr&        IxW a
ccs



      14.        xai           st 2019     UuJi 1ita        2Q19, 1th1tiff        Jt*in            ad uak
                                                                                                iTti7ai

LóU&                           tLQd US        1t axxxit 10     (EEt tZ                tO ba a1iI to tha (X               a




           * (ijU,/19      -    3OO.W
           * (f*tWl9       - *1W.O()
           * iq/U4J19      - 4IW.W
           * 1.1/(4/19     - 4WX.00
           * 12jtJ/19      -


           )btai azrAiIt            /W.O0




      13.       th Dter             12, 4)19   i1antifL    Jii* caitahei (XS ad skis iofciEct by (XS thai.
tt         u1 tx.          iixi a      niz     uittIs tus cruise bosk             a       ACi0 dex,eit nuie by   fil*t
      ty    ati thi. Ui Qrr.tvI Iiroeze           1Wyf4)4) trig Li °b                 c     'eUr1   c   to XP1U62t.
                   Case 6:20-cv-00659-ADA Document 1 Filed 07/22/20 Page 4 of 12



           16.         (        at [t              17,     Y19,   J46 cwtataJ defaits thtaxJi                     the return of
 ça)uats             he na      to   tIn in the aiuxt       of $8W4X).



           17.         b jxa1.        thy, def           ts has   retusi or      fthi to    retx,1        Jatdz   with any
 riaiies           fcacd to     then to be agLtei to          (.


      n*z
           18.         kthnti1t JeLidi
                   to use its IJQA iut
                                              as ixo&rnL thtt                      Sardy   tUy aUi                defTJa1t
                                                  (545636),       thile            ng h         i   biness 9,itir       to Sat
       Iwknt Sardy aUaa1 dfaáit Sarth
      LL".                                                                to use its    iJA tuter       to bxA.c plaintiff
 Jaikdx& trig in Iqxs to r.awe k-4 ca


          19.         (h I)wber 31,       2(119   Plaintiff       Jais fiid at ci]ix            ccriw     caiaint with the
 Ari3xa Attcxey's therai (IJk                       a1            p.uvki with           iination ruter: 2019-3S58.


 B.       tAINF jcaui' S FIQS

               .      In tay of Oi9, plahitiff Jcknui agped to go                   on a cruise with k        fxiait £iyse
Lvao.      Jthc*i o*itataci deitkot                 &ard, bU              atir    within   tJ   ocxse ard sope of       t

e1ent,                 uàcqai as       at&L          ent with defaiant           Suy,   to toct     a Lw Yar'     kle   (2iJi9)
cruise         1.0   tdi.o tixLJi Q        dçartix         on LkarbEr 28, 219.


          21          ?]aintiff      J1.uut ad d fathit           Shez lx,th agmi thet startixg in
                                                                             y 219,    .

      ucn         an initial dejxit of $50.00 to seiire a revatiai with (tS, with a
                   *is to pay
                                                                                    total
thiane of $2,228.)4, all     tr O.tcter 29, 219.


      22.            thy 18, 219, plaintiff JthLson                   ii    fat Saihez $50.00 to seure the
reservatixit with (XS             ad defatlarit      arbez pwidad Jdmxi with a brA&g iurber (8Cfr6),                          ad
      n   nEbr 232 on 'rs 1kin 28//l9.

      23.    Wq 21119 thxijt Otdbx 219, plaixtáff Jc*nx authxizal art n
                       xa
                                                                            mtits
        pal to deEathit Fathz to be aLiad touxIs tbe belace of tIE
                                                                   cruise sLaI
thexji
for ttter 28, 2019:
                Case 6:20-cv-00659-ADA Document 1 Filed 07/22/20 Page 5 of 12



                 *
                     07/06/19        -   $96.00
                * 05/31/19 -
            *   06/07/19 -   6.00
            *06/24/19- 9b.W
            * c13/cx1J19 - $185.00
            * 08/21119          - $100.00
            * (E/3LV19          - $95.00
            * 09/1Q119 -           i108.W
            * 09/3J/19 -          $95.00
            * 10/07/19               $95.(X)
            *10/72/19 - $95.W

            'Thtal     aiutt = $1,157.00 + 50.00                    inital   deposit          $1,207.00



      24.            (i    LIar 12,               2019, Plaintiff    Jth              intoi by t4.          I4        that thair tthp was

care1Ji óie to                  thtaiIaits          failii   to trasfe4 tkxir         nrnes to (tS.          .   M&- furttr

e1aia31              that, cxs bExI         at reiv            ,    uy tkJs           their         cñse bic          a   $100.00 (l![xEit.

later that day,                  .           a    intiff      ..thrn, ccntatat dfiiant                   Sth3z        ábt     tha

infoniatia that thej had just                        diorai ftxiit           (iS. Sarhez statzl that the CL'uLse was

caxUB1 heaL'e (tS                         9±thIE     xxf'    it.




      25.            Q     or        wt Laiker         16,   1L9,   (XS   hjfci           .   I"t     that tha   9tthk bxif'
asierton by              dedit              Sarhaz was false,       ad t±         trip was carneU.d       (lie   to       &thits'    fii h re


to   U15I            4ULtS.



      26.            (h    Dith            17, 2019, plaintiff       JtTvn        cata.tEd deiathits deiariirg tha rebxn of

     iats that sha                       i nale to thea in the      aunt         of $1,207.00



      27.            'lb   pn             day,      fiants h         rthxei or faiith to relini Jthson with any rtrnis
foLsil1 to thai to ha appiii to (IS.


      28.            HaiXtift            Jthon was      ixd.cMini   by       .       that defeJant Sandy unla.AiUy                  a1ir1
thdant                   chaz to           e its IATA unt.r (5&36) to hok their (IS trip in                                es to   neLve
1irk-Lak caiwissi.m.



      29.            th Eait31,                   2019 Jcthax filad       a      online   cxna        colaizt with the Athxrry's
Cai Offire of lixisiaia with respt to the                                        fahets' a             rttkrad caáct.
                Case 6:20-cv-00659-ADA Document 1 Filed 07/22/20 Page 6 of 12




                                                              V.        miri
                                                        ai              F

          3).        1ai.ntifts   Irouxates 1q          I   tàme          sttn,                       1-29 of      t   oIit, as if
  fitfly    set firth.



          31.       Ii&ts'        faihre      to tasf         titoj             o (IS for             jt
                                    pi cae         in       xth of the tr                           nts desedfal

            (a)
            cai.ki
                         *1 ccxtts Let        PiainUfis
                        ve been tulftUtal wit.n ie yasr
                                                                         atxi
                                                                         fn
                                                                                cet                   vjjt    xa
                                                                                 tk     date of           the
            (b) ke pinintifEs          ru       as            act1Jy LIjflxJ of
            to defIents.
                                                                                                  thtn   i   nig tLy
            (c)   tExauts kzehxi         1   ocztz2ta ti taUi                         to efxrn anL t
            rEqii1 of       t,      iin tbey failAl to Ua                                               as
                                                                                      ittMf nLuias to CLS.

            (d) Haintiffs      staal daes dL,                to    tk    bii


      &.           As   a diLt    aL    xixiaate        ukt of      t1     fcjñx             lztcbe of       exs        itrsj
                    t    deEwients, knti15is ba'e been jAIjUBL                        air!   deejr!      1a of iiois ati
natai ajth.


                                                            vi,   aitn
                                                   k&WJNj                 1thN1

      ,3.         iAaintifLa       rpxatas              ferres iii,                                 1-32 of the              as
if fully set forth.



      34.         Eoferit Sathi at alL          tiu         toth   çdsx an Bthscpent               tto        is a thiy
a4kzxizl                t, Qt&er,   eea            j
                                                                        a.jv     of.def            Lady      ad in     tairss
aid   a           within   Ui axa of ben aiplait aif authxity
cr              La4i,      jzct        wiu&    ainUff a             Uuitos        fj       with   i '.*ier   the   cxztj of
                Case 6:20-cv-00659-ADA Document 1 Filed 07/22/20 Page 7 of 12




            (a)    àriaits          nat11y rzsaitxt that th, wa&i boa. cdses                               thniJz (Xii,        ufec
             IRjfltjff' nwies to (XS       ai tEiy faii to cb so;
            (b)   iats apliei false in xatia                    to p ainUfts átxLfl. tkeir (X tdi becaise
           tky          w nt          Jm inttns on          xxesu11y tholdig tt tr'ipi of tcansfarr
           piaintiffs' uuiias to               XS beaise tki# crlier1 tt tCii &x1 usi plaintiffs' riaas on
           thir    kaaai                     U*is;

           (c)           zknts hal            wAae of       tke falsity haase afta tk caeLIatin3
           Lu   to plaintiffs,               dslt &ø.*z ci              lati a story tkit (XS "cbilai booka'                       tk
           tris, only in att.arpts                 to coneal   t        tr&*h;

           (d) [faxiants' intant               to bkr.e plainUifa'               celiaia can       deastrata1 by          tt-ut
           conUxuusLy               cqt                aits for    tk   u        that tls'    knw hal btL       catclJs-,      iJs
                nisir    tk        plaintiffs       1±t tk.0       trips         e stLe;

           (a) HaAritiffs       texi into their ajeaiazs with dafaLTJts Lsal solsly                                      xi   th
           pinws        axi Lxesaitaticus               ne
                                                  defatants ad;

            f) Haixititts suffetl ixurias                   ad dats dw              to beir    frlili-L1y ixttj into
           aeaiats with                 a3Ents.


      35.         As a   dit aii i*x,dnata             £oirg pxn
                                                            suLt of t  axi                                               tatiais   uik
 by dazkts,             Plaintitta kwe been inUai ad dajd  k*is of ua'*ins ad ot     Lty                                  injucies as
           ciiaxere1.



                                                             Vii.       CJ* ill
                                                   ThAS i4Ul liVE       jPAII I    ACIXS      --
                                                   ithU9R      J1Uth A             V1LtP3IU


                  ItnU±f a             orx)Btes by                          hn, rhs 1-35 of                     tkx   coplaint, as
if   fJIy set      forth.



     37.    L                                           defialLttDi7.45(3)arJhse, atailuns
dcii kxow,                             in crnkct         tht x*titutes "tra                ad onexe         as ttose tenmi are
deiinai t,         t7M5(b) of the             D11?A.




     38.        Ifertants       t      violatai      ad ccttiaise to vinlato               U3W. & (lit (lIE § 17.b. at             s.
by                in          cc    u'sxe   of t     foUA&         acts     or

       (a)
      ad
                ai            in false, tiáalaiit, or deoejZiv ats or        tic                      in   U.         rnit of trais
                               in violation of         & (f}S.Ut* § 17.46(a);
                                                          fl
      Case 6:20-cv-00659-ADA Document 1 Filed 07/22/20 Page 8 of 12




(b)   ssixg oft         ocds or s&vlce as tkxse of aother,                       in vi1at            of     X.k9JS.   & (th.(flL
§ 17.46(b)(1);

()     cag  cixtusix, or w                 st*xix as to                   th   srna,       scip, auivai, or
certiiicatiaa of seArke, in             kJ.athxi of 'ThXJIAS.                  & CUtUIE       § 17.46(b)(3);

(d)    r      aLü       thit tkeir çxxis or          svices       te ck              teists,          uses or   batits
 tüch thsy do       t   L-t,       in vtoiauon of flX..ØI. & (U4.(XLE                         17.46(b)(5);       xt


(e)                     t1at   a                           or         waes cits,               ruuths, or
tthich it does rnt ke.e        or tdth are            diitLtai        I       iai, in violatJrt       of    iILF1f.   &
(J11.(UL § 17.z6(b)Cl2).


                                         VIII.                        ILU

.         W+1RIE,   paintiffs           pasts    tht     this     cbxt &ait           t       fo   Lcx'x    reiof:


A.    C       atry 1)i,es:

(1) (tit Piaintit J*ins $15,(XD
        a1 ataj
     &ith                             ins
                                                              at
                                            defiLs Saidy aid Sarz for thi
                               aetaji a a result of tk.ir reh of cotrt
aid; 15,(XX) ai,it ea±t daxIt for fzaxkilnt inait; aI


(2) (ati    Plaintft Jctnon 415,UX) jdrt eath defnt for the ecxnnLc aI uaital
ajiitt injtirEs sutaint as a result of tkir                               beh
                                                of csxitzt ati; i.$,(XX) asrt
eath         dait for    fraánt inie'.
B.    knitie

(1)   (Lg       P1aiLaiif      Jaldr8 $2D,(XO             *   art dofetts Sj axt S.
ç2)   Qtirtg        ixtitf     Jthmi       ),WO eah ajret cidests Saiky                                aL &tthz.
C. LJIPA        tzis:

(1)       aot P1aintif Jeiidm daues,                 u.at to 'UX.k&5.                & (th.(W          § 1?LiO(b)(1).

(2)   Ard P1thrtiff Jthcri dajs,                     pxsuitit to ThX.1S.             & (.O2U           § i7.io(b)(i).




                                                      thiay iAilittI,


                                            Ir; Tio-Carrnalitia                  Johnson

                                                 .
                                           L7e Tif             lita   Jisnti (Mpy         2020 21:40 CDT>



                                                                               _
                                                                                    28,




                                           Phone:        31               -                    /    'O
              Case 6:20-cv-00659-ADA Document 1 Filed 07/22/20 Page 9 of 12




                                                       V1RJflCb2i(N



    I h*.ie   re1   the   fcEgirg caiplaint an               ii      ify that the flatters    aUi t1ein are
ttu, Ec.pt as       fatj.eLs    aU.gx1    (Z1 IL1   citiai   ad lelief,         ad, as to thse, 1   believe   tta to
tru3. 1 certify uaier      tt    xiiaLty of perjury,      pxait       to 28 U.S.C. § 1746, that the      foroir        is
tu.e   ad cocre.t.




                                               ORJlF1C?1iG'l OF     SEWIfE


   1   kr      certify thit      ttia   aUai (lvii (tip1aint,             pxsLalt to the Fa1era1 li1es of Civil
                 fihxl with      th     Cuxct by First   Chss     Mail,   czi   the           day   of________




/5/Tio-Carmalitia     Johnson



                                                                  CDT)
        Case 6:20-cv-00659-ADA Document 1 Filed 07/22/20 Page 10 of 12



  (b) Less         off    prx1s   or aerrice as tkise of &other, in vkilathxi of 1JX.WS.                        & W1.cw
  § i7.6(b)(i);

  () causa c.xifusir or         sta1iir% as to                       th     scum,       saoi,                          or
  ctifisatioct of seMce, in vinlation of 1iXJi1S.                         & CLM.QIE §           17A6(b)(3);

  (d)
  thich
        ri& wL b, in
          th
                          th3t     eir
                                      v
                                          pcxis   or svices
                                            ation of '11?L'.
                                                                  bae ctBatStcs, uses or tatits
                                                                    & CU4.WE 17.46(b)(5); rt

  (e)   resa              that an      ajia t      xnfe      or        thes     rts,           rtralias, or     itis
  thith it cbes          t         cc thth are       thitite.I 1y       J, in violation of               JLF1&. &
      uaE       § i7.46(b)(]2).


                                           Viii.    14IthD I4 :Lw?

39.      IikUKIE, plaintiffs              4sts     that this Oxirt            ant   t     foUAx          ii:
 A.    aiiensauxy                es:


  i)        'iaintiff Jaii                  $15,aTO e              iit defiants            uLy ati        Saz
                                                                                                          for t
 eccrnc ad mental arAth                       ias        ta1 a          a   rtasult   of thix 1xedi of ccitrat
 ani;     t5,QJO         ir&it   eath detitkit for       fkit iiit; an
 (2) (aiti    Plaintiff Jthii 4U,CXX) jiist eath defath-t for tt'                                        xmuic a1 naital
 ajAt    injuries sustaii as a result of                    tir
                                             Ireath of contmt an;                                        $1,O) aiest
 eath C faxiat for fraxlzlent iz'xicat.

 13.   1thiti     1s:
 (1)    (mtiz      Plaintiff      Jair      *20,(J(Q   eath        inst       fatMts           SarAj   an San.
 (2) Craitiri       laintiif      JUmcn      4),UX) eath          uu3t        tuia*s           &iy a-id &nez.
 C. UJ           1atizs:

                                                                      rjy,Ljj5
 (1)                ui1ï     Jen1fr daages                                          & (U4.(W           § 17.O(b(i).

 (2)    At1 Plaintiff J*nson daijs,                  utsint to i1L&JS.              & (U'1.00U         § i7O(t,)(i).




                                                  stâAy st1nitt1,

                                                     Arthur L Jenkins
                                                    14ith-L 178/rkir
                                                    Arthur L Jenkins (May 28,2020 17:21 PDT)
                   Case 6:20-cv-00659-ADA Document 1 Filed 07/22/20 Page 11 of 12



                                                      VER1FICATIU'1



      I    have.   cei   tha fc&tgirg    cp1aint    aü tiy wrify         that   th   uatters   aTh&      thacein are

t,            t     as niatters   aflpd      intornttin aai ilief, att, as to thse, 1 haUe                  than   to
t.tu. I certify u[xIer the xiaLty of perjury,             pJant       to 2E U.S.C. § r/46, that U         foreaoix      is

tLu    ad corxst.




                                                   R1WLGATK1   (X?   SWV10E


      1.            certify tAit    th attai Civil       (biplaint,     uraait to     tk       1era1   Rs of   CiVil

L.weIire,          as fi1    with   th   1urt 1y   J?irst CJiss tbil,     tha                   d, of______
2XO.




   Arthur L Jenkins
Is'__________________


   ,4nhi                 L 71'1tf
/s/Arthur_L Jenkins (May 28, 2020 17:21 PDT)
                      Case 6:20-cv-00659-ADA Document 1 Filed 07/22/20 Page 12 of 12


Petition
Final Audit Report                                                                              2020-05-29

    Created:             2020-05-21

    By:                  Datyse Janiszcak (daIys8gmaii.com)

    8tatus               Signed

    Transactton 10:      C8JCHBCAABAAQQHwcD_A2SwBsNBjWYR1JQJ7DtE-Ieg5




"Petition" History

'    Document created by Dalyse Janiszcak (dalysej8gmaiLcom)
     2020-05-21 - 1:44:02 AM GMT- II' address: 173.173.34.29


E    Document emailed to Arthur L Jenkins (aj29philadelphia@hotmaiI.com) for signature
     2020-05-21 - 1:47:02 AM GMT


     Email viewed by Arthur L Jenkins (aj29philadelphia©hotmail.com)
     2020-05-29-0:11:29 AM GMT- IP address: 71.209.187.166


4    Document e-signed by Arthur L Jenkins (aj29philadelphiahotmail.com)
     Signature Date: 2020-05-29 - 0:21:30 AM GMT - Time Source: server- IP address: 71.209.187.166


O    Signed document emailed to Arthur L Jenkins (aj29philadelphia@hotmail.com) and Dalyse Janiszcak
     (dalysej8@gmail.com)
     2020-05-29 - 0:21:30 AM GMT
